Case 8:19-cv-00710-MSS-TGW Document 217-3 Filed 10/27/20 Page 1 of 8 PageID 6411




                            Exhibit C
Case 8:19-cv-00710-MSS-TGW Document 217-3
                                    174-1 Filed 10/27/20
                                                09/08/20 Page 2
                                                              1 of 8
                                                                   7 PageID 6412
                                                                            5667




                                UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


   UMG RECORDINGS, INC., et al.,

                  Plaintiffs,

          v.
                                                       Case No. 8:19-cv-710-MSS-TGW
   BRIGHT HOUSE NETWORKS, LLC,

                  Defendant.


              DECLARATION OF JONATHAN GLASS IN SUPPORT OF
        PLAINTIFFS’ OPPOSITION TO BRIGHT HOUSE’S MOTION TO COMPEL


  I, Jonathan Glass, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

         1.      I am Senior Vice President, Head of Digital Legal Affairs for Warner Music Group

  (“WMG”). I have worked in Digital Legal Affairs at WMG for 10 years. I am a senior negotiator

  of global digital distribution agreements for WMG’s sound recordings to generate revenue for the

  company and our artists. Through my work, I am generally familiar with WMG’s practices and

  procedures for developing, exploiting, and distributing sound recordings and its efforts to enforce

  its copyrights covering its sound recordings. I have personal knowledge of the facts set forth below

  and/or have learned of these facts as a result of my position and responsibilities at WMG. If called

  upon and sworn as a witness, I could and would testify competently as to the matters set forth

  herein. I submit this Declaration, based on personal knowledge and information learned in the

  course of business, in support of Plaintiffs’ opposition to Bright House’s motion to compel.

         2.      The Warner Music Plaintiff group is comprised of Warner Records Inc., Atlantic

  Recording Corporation, Bad Boy Records LLC, Elektra Entertainment Group Inc., Fueled By




                                                   1
Case 8:19-cv-00710-MSS-TGW Document 217-3
                                    174-1 Filed 10/27/20
                                                09/08/20 Page 3
                                                              2 of 8
                                                                   7 PageID 6413
                                                                            5668




  Ramen LLC, Nonesuch Records Inc., Lava Records LLC, Maverick Recording Company, The All

  Blacks U.S.A., Inc., Warner Music Inc., Warner Records/SIRE Ventures LLC, and WEA

  International Inc.

         3.      The Warner Music Plaintiff group is part of WMG’s recorded music division whose

  primary business is to license, sell or otherwise commercially distribute copyrighted sound

  recordings, not musical compositions.

         4.      In this litigation, WMG is claiming infringement of the sound recordings identified

  in the current Exhibit A to the Amended Complaint, for the period of March 24, 2013 through May

  17, 2016.

  WMG Exploits Sound Recordings Individually Even When Those Sound Recordings Are
  Included As Part of An Album

         5.      As a general matter and routine business practice, both within and outside of the

  relevant claim period, WMG releases and monetizes its sound recordings individually even when

  they are part of an album, and often promotes and markets tracks individually as well. This

  practice has become particularly important within the past decade, given the emergence of digital

  downloading and streaming technology as the principal method by which fans consume music.

  Thus, notwithstanding that WMG distributes sound recordings in both physical and digital album

  format, the overwhelmingly dominant means of exploitation in the modern digital age is on an

  individual track basis. And although the album format was the standard in the pre-digital age, it

  was often the case that one or more “singles” were released prior to the album release.

         6.      Consistent with this, during the relevant claim period in this case, WMG distributed

  all or virtually all of its claimed copyrighted sound recordings as individual tracks available online

  through sources such as iTunes, Spotify, and YouTube, among others. Indeed, individual tracks




                                                    2
Case 8:19-cv-00710-MSS-TGW Document 217-3
                                    174-1 Filed 10/27/20
                                                09/08/20 Page 4
                                                              3 of 8
                                                                   7 PageID 6414
                                                                            5669




  are often available for purchase, streaming or downloading as “singles” at different times,

  including before a full album is released, in order to maximize their independent economic value.

         7.      WMG also licenses sound recordings to be included in a film, TV show or other

  audiovisual work, and generally does so on an individual track basis, not on an album basis. These

  licenses are commonly referred to as synchronization licenses.

         8.      Even in the rare case where a sound recording is sold only on an album, WMG

  generally monetizes those sound recordings individually on certain digital distribution partners

  like YouTube upon release.

  Interrogatory No. 13 Is Vague and Burdensome

         9.      I have been asked to explain some of the challenges WMG would face in attempting

  to answer Interrogatory No. 13 by identifying each WMG sound recording in suit that was “first

  issued or released together on or as albums or compilations.”            Leaving aside whether the

  information sought has any legal relevance, answering the request to any reasonable degree of

  certainty would be extremely difficult and, in some cases, impossible. WMG has no specific

  business reason to internally track whether, or the date or manner in which, a sound recording is

  “first issued or released on or as albums or compilations,” and therefore, the requested information

  may not exist. Even if the information does exist, it cannot be systematically and efficiently

  extracted from any one database or system.

         10.     Additionally, the request is vague and ambiguous as to the meaning of the phrase

  “first issued or released.” “First issued or released” is not defined and it is not clear whether this

  refers to a “first release” via radio promotion and airplay, first commercial distribution to the public

  or something else. Regardless, applying any of these definitions, WMG would have to conduct

  manual searches for information related to each of the more than 1,000 WMG sound recordings in




                                                     3
Case 8:19-cv-00710-MSS-TGW Document 217-3
                                    174-1 Filed 10/27/20
                                                09/08/20 Page 5
                                                              4 of 8
                                                                   7 PageID 6415
                                                                            5670




  suit across multiple databases, physical files, and multiple record labels and divisions, and the

  information needed to answer the question may not exist. Therefore, WMG would not be able to

  respond with a level of reasonable certainty as to many works in suit and, in many cases, would

  not be able to respond at all. And the effort required merely to confirm that this information likely

  does not exist would be extremely burdensome.

         11.     There are two main reasons why it will be difficult (if not impossible) to respond

  to Interrogatory No. 13. First, the works in suit encompass dozens of “legacy artist” recordings,

  dating back to the 1970s, 1980s, and 1990s, for which WMG does not have readily accessible and

  complete records. Second, WMG acquired rights to many of the works in suit after an initial

  release by a predecessor owner, through a catalogue purchase or corporate acquisition or merger.

  In such cases, WMG does not typically get information on initial release dates or formats for sound

  recordings it acquires.

         12.     If we interpret “first issued or released” to mean “first released for radio

  promotion and airplay,” it would be very difficult to pinpoint the first release date. The Warner

  Music Plaintiff group is largely comprised of independently operating companies that have

  different radio promotion departments. Even for modern-day releases, this is not the type of

  information that the Warner Music Plaintiff group stores in a consistent, easily accessible

  manner. For older recordings, WMG often released one or more physical “singles” for

  promotional purposes in advance of an album release. Singles may have been released in various

  formats for which the release dates were not recorded. An attempt to identify each single that

  pre-dated an album release prior to the digital era would require a manual song-by-song search

  across physical files, sales databases, promotional records, and the internet, among potentially

  other sources of information.




                                                   4
Case 8:19-cv-00710-MSS-TGW Document 217-3
                                    174-1 Filed 10/27/20
                                                09/08/20 Page 6
                                                              5 of 8
                                                                   7 PageID 6416
                                                                            5671




          13.     Even if we interpret “first issued or released” to mean “first commercially

  distributed to the public,” it would still be difficult to pinpoint the first release date. Again, for

  legacy recordings, and particularly for those that were part of a catalog or company acquisition,

  WMG likely did not acquire this information. In order to determine initial release dates for such

  tracks, and whether they were initially released as part of an album, WMG personnel would need

  to search publicly available websites like wikipedia.com or discogs.com – which Bright House

  can just as easily do – to varying degrees of accuracy but no way to confirm the accuracy.

          14.     It would be equally or more burdensome to try to determine this information

  where WMG has existing records. WMG could attempt to search numerous physical and

  electronic information repositories for every product on which a WMG sound recording in suit

  appeared and try to pinpoint the product that was released earliest in time. But there was far less

  formality in the manner and amount of data WMG captured during the pre-modern digital era.

  Compounding the uncertainty, physical distribution of music during this era occurred through

  multiple different supply chains, including in the U.S. and other territories, and attempting to

  determine a true “first release” date would require an analysis across each supply chain network.

  Moreover, given changes in media formats, the release date that appears in a system for a given

  album could be the date associated with its release on a re-issued configuration, rather than its

  actual first release. Therefore, an additional manual review would be required for all 1,000-plus

  WMG sound recordings in suit to cross-reference any date information that does exist in the

  database against sales records, promotional data from WMG’s record label divisions, and supply

  chain and delivery history records.

          15.     If Bright House is merely trying to ascertain which sound recordings were

  “registered” together under one copyright registration, as part of an album or compilation, then it




                                                     5
Case 8:19-cv-00710-MSS-TGW Document 217-3
                                    174-1 Filed 10/27/20
                                                09/08/20 Page 7
                                                              6 of 8
                                                                   7 PageID 6417
                                                                            5672




  can easily determine that itself by reference to the registration certificate numbers provided in the

  Exhibits to the Complaint and the thousands of registration documents already produced in

  discovery. But the copyright registrations may not provide the answer to which recordings were

  “first released or issued” as part of an album or compilation. Among other reasons, album

  registrations do not usually state whether the sound recordings included in the registration were

  also released simultaneously as individual tracks. Even a track that is identified on a registration

  as “preexisting” or having been “previously registered” could have been previously released as

  part of a different album, another “compilation” (such as an EP) or as a “single.”

         16.     As noted above, virtually every sound recording released in the digital age (i.e.,

  around when iTunes became a full catalogue download store) has been initially released for

  purchase as an individual track, regardless of whether it was also released simultaneously as part

  of an album. To identify any exceptions from this standard practice, WMG would have to

  manually search and cross-reference multiple databases to determine whether any sound recording

  was exclusively exploited as “album only”, and then determine the release dates for each product

  on which the sound recording appeared. And even in the rare case where a sound recording is sold

  exclusively on an album, WMG generally monetizes individual recordings through certain digital

  distribution partners like YouTube; thus, additional research would be required even for tracks

  initially available for sale as part of a physical album or as “album only.”

         17.     Given these challenges, I estimate that it would take WMG several months to

  determine which WMG sound recordings in suit were initially released exclusively as part of an

  album. However, notwithstanding our best efforts, it may not be possible to reach a determination

  with certainty for the reasons stated above.




                                                   6
Case 8:19-cv-00710-MSS-TGW Document 217-3
                                    174-1 Filed 10/27/20
                                                09/08/20 Page 8
                                                              7 of 8
                                                                   7 PageID 6418
                                                                            5673




         I declare under penalty of perjury under the laws of the United States that the foregoing is

  true and correct.

                                                   Jonathan Glass
                                                   Jonathan Glass (Sep 8, 2020 12:18 EDT)


                                                      Jonathan Glass

                8th day of September, 2020 in ________________________________________.
  Executed this ____                          Pleasantville, NY




                                                  7
